Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
Regarding the independent claims, the best available prior art of Petersen (U.S. PGPUB 2018/0089940), Halbritter (U.S. Patent No. 7,022,017), LeMay (U.S. PGPUB 2007/0243925), fails to disclose either singularly, in combination with each other, or in combination with other prior art, the limitation of “responsive to receipt of data associated with an occurrence of a gaming session termination event at the first electronic gaming machine prior to a completion of the service order: disassociate the service order identifier with the first electronic gaming machine, cause an identification of the service order identifier to be provided to the unidentified player, and responsive to receipt of data associated with the unidentified player associating the identification of the service order identifier with a second electronic gaming machine, associate the service order identifier with the second electronic gaming machine.” Although these limitations originate from claim 1, they are representative the other independent claims. For these reasons the claims have been allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715